Citation Nr: 0909645	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-23 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to 
November 1976 and from November 1990 to June 1991, with 
service in Saudi Arabia and Kuwait during his second period 
of service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Winston-
Salem, North Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).  The Veteran filed a claim for service 
connection for PTSD in November 2003 which was denied by the 
RO in an April 2004 rating decision.  The Veteran 
subsequently filed a claim to reopen the claim for service 
connection in October 2004 and submitted new evidence.  The 
RO denied the Veteran's claim in June 2005.  In July 2005, 
the Veteran filed another claim to reopen his claim for 
service connection along with the submission of additional 
evidence.  By a December 2005 rating decision, the RO again 
denied the Veteran's claim.  Finally, the Veteran filed a 
claim to reopen the claim for service connection in February 
2006, which was denied by the RO in the April 2006 rating 
decision on appeal.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in October 2008.  A 
transcript of that hearing has been associated with the 
claims file.

In the April 2006 rating decision on appeal, the RO denied 
the claim for service connection for PTSD on the merits, 
finding that the evidence did not show a verified in-service 
stressor.  Regardless of the RO's decision, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).





FINDINGS OF FACT

1.  A December 2005 RO decision denied service connection for 
PTSD, finding that the evidence did not show a verified in-
service stressor.

2.  The evidence added to the record since the December 2005 
RO decision was not previously submitted to agency decision 
makers, is not cumulative or redundant and, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for PTSD.

3.  The Veteran has a current diagnosis of PTSD related to 
in-service stressors.

4.  Objective evidence has been submitted to verify the 
Veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The December 2005 RO decision that denied service 
connection PTSD was not appealed and thus became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence having been received, the claim 
for service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for the establishment entitlement to service 
connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

In light of the Board's favorable determination finding that 
new and material evidence has been received and the claim for 
service connection for PTSD is reopened and granted, no 
further discussion of VCAA compliance is needed at this time.  
The Board acknowledges that the Veteran was not informed of 
the information necessary to substantiate a claim based on 
the need for the submission of new and material evidence.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, as 
the Board's finds that new and material evidence has been 
received and the claim for service connection for PTSD is 
reopened, any potential lack of notice is not prejudicial and 
no further discussion of this matter is necessary at this 
time.  

1.  New and Material Evidence

Pertinent Laws and Regulations

A December 2005 RO decision denied service connection for 
PTSD finding that this condition did not occur in service and 
was not aggravated by service.  The Veteran did not appeal 
and the December 2005 RO decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.104(a) (2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis 

The evidence of record at the time of the December 2005 RO 
decision included service treatment reports, service 
personnel records, a PTSD questionnaire, lay statements from 
fellow service members, a response from the United States 
Joint Services Research and Records Center (JSRRC), a copy of 
the Veteran's Army Achievement Medal and VA outpatient 
treatment reports.  A PTSD questionnaire reflects that the 
Veteran reported several incidents that occurred in January 
1991 while stationed in Saudi Arabia, including being in a 
"mop" suit, "Level 4" for long periods of time, being 
under scud missile attack, taking pills that were not 
approved by the Food and Drug Administration (FDA) and having 
a fellow soldier lock and load his weapon and threaten the 
Veteran.  The Veteran's Army Achievement Medal indicates that 
the Veteran performed duty during a period of constant threat 
from enemy air and ground attacks, from January 16, 1991 to 
March 1991.  Lay statements from the Veteran's fellow service 
members indicate the Veteran's unit was exposed to scud 
missile attack while stationed in Saudi Arabia and that the 
Veteran was even attacked by "his own man" on one occasion.  
A response from JSRRC reflects that the Veteran's unit was 
not located at any base camp that was subject to direct Iraqi 
scud missiles and that the Veteran's unit was involved in 
direct combat with enemy forces.

Service treatment reports reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire.  Service 
personnel records reflect that the Veteran was stationed in 
Saudi Arabia from January 1991 to May 1991 for four months.  
His DD Form 215 also indicates service in Kuwait from 
February 1991 to March 1991.  Service personnel records do 
not reflect any evidence of enemy fire or a possible personal 
assault in service.  VA outpatient treatment reports reflect 
that the Veteran was diagnosed with PTSD in September 2003 
and December 2003.  The December 2005 rating decision denied 
the Veteran's claim on the merits as there was no evidence of 
a verified in-service stressor.

The new evidence of record submitted after the December 2005 
RO decision includes a lay statement from a fellow service 
member and the Veteran's testimony from a Travel Board 
hearing.  In a February 2006 statement, a fellow service 
member from the Veteran's unit reported the dates and times 
in January 1991 during which the company experienced scud 
missile attacks.  During an October 2008 Travel Board 
hearing, the Veteran provided testimony of a new stressor in 
service which occurred in January 1990, while stationed in 
Dharain, Saudi Arabia, as a member of the 731st Maintenance 
Company wherein a member of his unit locked, loaded and 
pointed his weapon at the Veteran.  The Veteran also 
reiterated his previous statements of being exposed to scud 
missile attacks.

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, presents a more complete picture of the origin of the 
Veteran's PTSD and relates to an unestablished fact regarding 
a his in-service stressors to substantiate the Veteran's 
claim for service connection for PTSD.  The Board notes that 
while the stressor of an alleged assault in service was 
reported previously in general terms, it was not specified in 
the record to the degree in which the Veteran's testimony 
addressed this incident, and which the RO has not had an 
opportunity to attempt to verify.  The Board also finds that 
the February 2006 lay statement specified dates and times 
that scud missiles were launched in proximity to where the 
Veteran was stationed which the RO also has not had an 
opportunity to attempt to verify as these specifications were 
not previously of record.  The evidence is not considered 
cumulative or redundant of the evidence of record at the time 
of the final December 2005 RO decision, and furnishes a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for PTSD.  Therefore, the Veteran's 
claim for service connection for PTSD, is reopened.  See 
38 C.F.R. § 3.156(a).

2.  Service Connection

Pertinent Laws and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evaluation, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony may 
establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f).

If, however, the Veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the Veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).


Analysis

In statements presented throughout the duration of the 
appeal, the Veteran has contended that his current PTSD is 
the result of exposure to enemy fire in the form of scud 
missile attacks in the areas surrounding where he was 
stationed in Saudi Arabia in January 1991.  During an October 
2008 Travel Board hearing, the Veteran testified that he had 
additional information on a new stressor in service which 
occurred in January 1990, while stationed in Dharain, Saudi 
Arabia, as a member of the 731st Maintenance Company.  This 
new stressor involved two members of the Veteran's unit, 
Sergeant P. and Specialist T. R., wherein Specialist T. R. 
locked, loaded and pointed his weapon at the Veteran, calling 
him a coward.  The Veteran also reiterated his previous 
statements of exposure to scud missile attacks which occurred 
at least two to three times a day for about 10 weeks while 
stationed in Dharain, Saudi Arabia.  He testified that he was 
in an environment in which scud missiles were in close 
proximity to him as they were shooting overtop of his unit, 
and that patriot missiles were fired to stop the scud 
missiles.

A PTSD questionnaire reflects that the Veteran reported 
several incidents that occurred in January 1991 while 
stationed in Saudi Arabia, including having to be in "mop" 
suits, "Level 4" for long periods of time, being under scud 
missile attack and not knowing if they were full of gas, 
taking pills that were not approved by the Food and Drug 
Administration (FDA) and having a fellow soldier lock and 
load his weapon and threaten the Veteran.  

Lay statements from the Veteran's fellow service members, 
submitted in September 2004, report that they were both in 
the Veteran's unit when it was stationed in Saudi Arabia, and 
their unit was under scud missile attacks constantly.  One 
service member also referred to attacks by sniper fire.  Both 
service members indicated that the Veteran was even 
threatened by "his own man" on one occasion.  In a February 
2006 statement, a fellow service member reported that the 
Veteran was a member of his unit at the time they were 
activated to duty in November 1990 and were stationed at the 
Kobar Towers in Saudi Arabia in January 1991.  The service 
member reported that during this time their company 
experienced scud attacks which landed away from them or were 
taken out by patriot missile battery.  He also provided the 
dates and times of eight scud missile attacks in January 
1991.  

The Veteran's Army Achievement Medal was awarded to the 
Veteran for distinguishing himself by exemplary conduct, 
selfless-service and superb performance of duty during a 
period of constant threat from enemy air and ground attacks, 
from January 16, 1991 to March 1991.  

Service treatment reports reflect no findings of a 
psychiatric disorder or similar condition and do not indicate 
that the Veteran was exposed to enemy fire.  

Service personnel records reflect that the Veteran was 
stationed in Saudi Arabia from January 1991 to May 1991 for 
four months.  The Veteran's DD Form 215 also indicates 
service in Kuwait from February 1991 to March 1991.  These 
service records do not reflect any evidence of enemy fire or 
a possible personal assault on the Veteran in service.  

Pursuant to a request for verification of the Veteran's 
exposure to scud missiles during active service, JSRRC 
responded that the daily unit location information for the 
Veteran's unit notes it was not located at any base camp that 
was subject to direct Iraqi scud missiles and that combat 
unit records do not reflect that the Veteran's unit was 
involved in direct combat with enemy forces.

VA outpatient treatment reports reflect that the Veteran was 
diagnosed with PTSD in September 2003 and December 2003.  In 
a September 2003 report, the Veteran described stressors 
which endangered his life, including scud missiles flying and 
exploding overhead with the uncertainty of whether their 
compound would be hit or where the missiles would land, the 
repeated alarm response of putting on "mop" suits, face 
masks and taking pills that were supposed to protect them 
from chemical warfare, another soldier threatening to kill 
him and being told they would be sent to the front line into 
battle.  At this time the Veteran was diagnosed with chronic 
PTSD and dysthymic disorder.  During a December 2003 VA 
outpatient treatment report, the Veteran reported memories of 
being held at gunpoint by a fellow soldier and fearing for 
his life in scud missile attacks.  He was diagnosed with mild 
to moderate, chronic PTSD and major depressive episode versus 
dysthymia.

After a careful review of the evidence of record, the Board 
finds that the Veteran suffers from PTSD which is linked to a 
corroborated in-service stressor and that service connection 
is warranted.  The Board finds that the Veteran's Army 
Achievement Award provides corroborating evidence of the 
claimed in-service stressor, namely exposure to scud missiles 
flying and exploding overhead with the uncertainty of whether 
their compound would be hit or where the missiles would land, 
as being a threat of enemy fire.  The Veteran's statements 
are also consistent with the several lay statements submitted 
by fellow service members in which they all report witnessing 
the scud missiles, although their unit was not directly 
involved in combat.  The Board acknowledges that while the 
JSSRC response reported the Veteran's unit was not involved 
in direct combat or a direct attack by scud missiles, the 
issue of the Veteran's reported secondary exposure to enemy 
fire and being around the threat of enemy fire, by way of 
scud missiles flying and exploding overhead, while not being 
involved in direct combat was not addressed in the record.  
If the veteran's presence in areas of documented combat can 
be verified, this would be sufficient to find that he was 
exposed to combat stressors, even without the explicit 
documentation of his participation in specific historic 
events.  See Pentacost v. Principi, 16 Vet. App. 124 (2002).  
Thus, the Veteran's reported exposure to the scud missile 
fire and the threat of enemy fire, even though the Veteran 
did not participate in combat is sufficient to corroborate 
this reported in-service stressor.

Because there is medical diagnosis of PTSD related to the 
claimed in-service stressor, and credible supporting evidence 
of the occurrence of that stressor, the Board concludes that 
the evidence supports the grant of service connection for 
PTSD.  Thus, following a full review of the record, the Board 
concludes that service connection for PTSD is warranted.


	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence having been received, service 
connection for PTSD is reopened, and is granted.

Service connection for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


